Exhibit 10.3

EXCHANGE AGREEMENT

This EXCHANGE AGREEMENT (this “Agreement”), dated as of July 23, 2014, is made
by and among TerraForm Power, Inc., a Delaware corporation (the “Corporation”),
TerraForm Power, LLC, a Delaware limited liability company (“Terra LLC”),
SunEdison, Inc. (“SunEdison”) and the other Persons from time to time party
hereto in accordance with Section 4.1 hereof (collectively with SunEdison, the
“Terra LLC Unitholders”).

WHEREAS, the parties hereto desire to provide for the exchange of certain Terra
LLC Units and Class B or Class B1 Common Stock, as applicable, for shares of
Class A Common Stock (each as defined herein), upon the election of a Terra LLC
Unitholder, whereby (a) such Terra LLC Unitholder would surrender all or a
portion of its Terra LLC Units and a corresponding number of shares of Class B
or Class B1 Common Stock, as applicable, to Terra LLC, (b) the Corporation will
issue and contribute a corresponding number of shares of Class A Common Stock to
Terra LLC for delivery of such shares by Terra LLC to the exchanging Terra LLC
Unitholder, (c) Terra LLC will issue a corresponding number of additional
Class A Units (as defined herein) to the Corporation, (d) Terra LLC will cancel
the surrendered Terra LLC Units and the Corporation will cancel the
corresponding shares of Class B or Class B1 Common Stock, as applicable (each as
defined herein), and (e) Terra LLC will deliver the shares of Class A Common
Stock it receives from the Corporation to the exchanging Terra LLC Unitholder,
in each case on the terms and subject to the conditions set forth herein.

WHEREAS, the parties hereto desire that the exchange of Terra LLC Units and the
Class B or Class B1 Common Stock, as applicable, for shares of Class A Common
Stock pursuant to this Agreement constitute a taxable sale or exchange, for
federal income tax purposes, of Terra LLC Units by the applicable Terra LLC
Unitholder in exchange for Class A Common Stock (in conjunction with the
cancellation of Class B or Class B1 Common Stock, as applicable).

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE I

Section 1.1 Effective Time. This Agreement shall become effective immediately
prior to the consummation of the initial public offering of the Class A Common
Stock on the date first above written (the “Effective Time”).

Section 1.2 Definitions. Capitalized terms used but not defined herein shall
have the respective meanings ascribed thereto in the Terra LLC Operating
Agreement (as defined herein), and the following definitions shall be for all
purposes, unless otherwise clearly indicated to the contrary, applied to the
terms used in this Agreement.

“Applicable Securities Laws” means the Securities Act of 1933, as amended (the
“Securities Act”), and any applicable securities laws of a state or foreign
jurisdiction.

“Class A Common Stock” means the Class A common stock, par value $0.01 per
share, of the Corporation.



--------------------------------------------------------------------------------

“Class A Units” means the Class A Units of Terra LLC, with such rights and
privileges as set forth in the Terra LLC Operating Agreement.

“Class B Common Stock” means the Class B common stock, par value $0.01 per
share, of the Corporation.

“Class B Units” means the Class B Units of Terra LLC, with such rights and
privileges as set forth in the Terra LLC Operating Agreement.

“Class B1 Common Stock” means the Class B1 common stock, par value $0.01 per
share, of the Corporation.

“Class B1 Units” means the Class B1 Units of Terra LLC, with such rights and
privileges as set forth in the Terra LLC Operating Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Disqualified Person” means (a) any federal, state or local government
(including any political subdivision, agency or instrumentality thereof),
(b) any organization described in Section 501(c) of the Code and exempt from tax
under Section 501(a) of the Code, (c) any entity referred to in Section 54(j)(4)
of the Code, (d) any Person described in Section 50(d)(1) of the Code, (e) any
Person who is not a “United States Person” as defined in Section 7701(a)(30) of
the Code (other than a foreign partnership or foreign passthrough entity),
unless (with respect to the Company or any Subsidiary of the Company) such
Person is a foreign person or entity that is subject to U.S. federal income tax
on more than fifty percent (50%) of the gross income for the taxable year
derived by such Person from the Company or such Subsidiary and thus qualifies
for the exception of section 168(h)(2)(B) of the Code, or (f) any partnership or
other “pass-through entity” (within the meaning of Section 1603(g)(4) of the
American Recovery and Reinvestment Tax Act of 2009, as amended, including a
single-member disregarded entity and a foreign partnership or foreign
pass-through entity, but excluding a “real estate investment trust” as defined
in section 856(a) of the Code and a cooperative organization described in
section 1381(a) of the Code, neither of which shall constitute a pass-through
entity for purposes of this clause (f)) any direct or indirect partner (or other
holder of an equity or profits interest) of which is described in clauses
(a) through (e) above unless such person owns such direct or indirect interest
in the partnership or pass-through entity through a “taxable C corporation”, as
that term is used in the Section 1603 Program Guidance; provided, that if and to
the extent the definition of “disqualified person” under Section 1603(g) of the
American Recovery and Reinvestment Tax Act of 2009, as amended, is amended after
the date hereof, the definition of “Disqualified Person” hereunder shall be
interpreted to conform to such amendment and any guidance issued by the U.S.
Treasury Department with respect thereto.

“Effective Time” has the meaning set forth in Section 1.1 of this Agreement.

“Election of Exchange” has the meaning set forth in Section 2.1(b) of this
Agreement.

“Exchange” has the meaning set forth in Section 2.1(a) of this Agreement.

“Exchange Date” has the meaning set forth in Section 2.1(b) of this Agreement.

 

2



--------------------------------------------------------------------------------

“Exchange Rate” means the number of shares of Class A Common Stock for which a
Terra LLC Unit is entitled to be Exchanged. On the date of this Agreement, the
Exchange Rate shall be 1, subject to adjustment pursuant to Section 2.2 of this
Agreement.

“Governmental Entity” means any supra-national, national, state, provincial or
local governmental authority, court, government or self-regulatory organization,
commission, tribunal or organization or any regulatory, administrative or other
agency, or any political or other subdivision, department or branch of any of
the foregoing.

“IPO” means the closing of the initial public offering and sale by the
Corporation of shares of Class A Common Stock.

“Permitted Transferee” has the meaning given to such term in Section 4.1 of this
Agreement.

“Person” means any individual, partnership, corporation, limited liability
company, trust or other entity, including any Governmental Entity.

“Requisite Holders” means, as of the applicable determination date, each Terra
LLC Unitholder, if any, who, together with its Affiliates and Permitted
Transferees, beneficially owns at least a majority of the then outstanding Terra
LLC Units (excluding any Terra LLC Units held by the Corporation or any of its
subsidiaries).

“Riverstone” means R/C US Solar Investment Partnership, L.P., a Delaware limited
partnership.

“Subsidiary” means, with respect to any Person, (i) a corporation a majority of
whose capital stock with the general voting power under ordinary circumstances
to vote in the election of directors of such corporation (irrespective of
whether or not, at the time, any other class or classes of securities shall
have, or might have, voting power by reason of the happening of any contingency)
is, at the date of determination thereof, beneficially owned by such Person, by
one or more Subsidiaries of such Person or by such Person and one or more
Subsidiaries thereof or (ii) any other Person (other than a corporation),
including a joint venture, a general or limited partnership or a limited
liability company, in which such Person, one or more Subsidiaries thereof or
such Person and one or more Subsidiaries thereof, directly or indirectly, at the
date of determination thereof, beneficially own at least a majority of the
ownership interests entitled to vote in the election of directors, managers or
trustees thereof (or other Persons performing such functions) or act as the
general partner or managing member of such other Person.

“Terra LLC Operating Agreement” means the Amended and Restated Operating
Agreement of Terra LLC, dated on or about the date hereof, as such agreement may
be amended from time to time in accordance with the terms thereof.

“Terra LLC Unit” means each of the Class B and Class B1 Units of Terra LLC now
or hereafter held by any Terra LLC Unitholder.

“Terra LLC Unitholder” means SunEdison and any Permitted Transferee to whom
SunEdison (or another Permitted Transferee) transfers some or all of the Terra
LLC Units owned by such Person in accordance with the terms of the Terra LLC
Operating Agreement (including Section 7.3 thereof).

 

3



--------------------------------------------------------------------------------

ARTICLE II

Section 2.1 Exchange of Terra LLC Units for Class A Common Stock.

(a) Subject to compliance with Applicable Securities Laws, each Terra LLC
Unitholder shall be entitled at any time and from time to time, upon the terms
and subject to the conditions hereof and the Terra LLC Operating Agreement, to
surrender all or a portion of its Terra LLC Units to Terra LLC in exchange for
the delivery by Terra LLC to the exchanging Terra LLC Unitholder of a number of
shares of Class A Common Stock that is equal to the product of the number of
Terra LLC Units surrendered multiplied by the Exchange Rate (each such exchange,
an “Exchange”); provided that, (i) each Exchange shall be for a minimum of the
lesser of 1,000 Terra LLC Units or all of the Terra LLC Units held by such Terra
LLC Unitholder and (ii) such exchanging Terra LLC Unitholder must be the record
holder of the number of shares of Class B or Class B1 Common Stock that is equal
to the number of Terra LLC Units surrendered. In connection with such exchange,
(A) a corresponding number of shares of Class B or Class B1 Common Stock, as
applicable, held by the exchanging Terra LLC Unitholder must be surrendered to
Terra LLC for delivery of such shares by Terra LLC to the Corporation for
cancellation, (B) the Corporation will issue and contribute a corresponding
number of shares of Class A Common Stock to Terra LLC for delivery of such
shares by Terra LLC to the exchanging Terra LLC Unitholder, (C) Terra LLC will
issue a corresponding number of additional Class A Units to the Corporation,
(D) Terra LLC will cancel the surrendered Terra LLC Units and the Corporation
will cancel the corresponding shares of Class B or Class B1 Common Stock, as
applicable, and (E) Terra LLC will deliver the shares of Class A Common Stock it
receives from the Corporation to the exchanging Terra LLC Unitholder.

(b) A Terra LLC Unitholder shall exercise its right to Exchange Terra LLC Units
as set forth in Section 2.1(a) above by delivering to the Corporation and to
Terra LLC a written election of exchange in respect of the Terra LLC Units to be
Exchanged substantially in the form of Exhibit A hereto (an “Election of
Exchange”), duly executed by such holder or such holder’s duly authorized
representative, in each case delivered during normal business hours at the
principal executive offices of the Corporation and of Terra LLC. An Election of
Exchange may specify that the Exchange is to be contingent (including as to
timing) upon the occurrence of any transaction or event, including the
consummation of a purchase by another Person (whether in a tender or exchange
offer, an underwritten offering or otherwise) of shares of Class A Common Stock
or any merger, consolidation or other business combination. Subject to
(i) Section 2.4(b) of this Agreement, (ii) the payment by the applicable Terra
LLC Unitholder of any amount required to be paid under Section 2.1(c) and
(iii) the surrender to Terra LLC of the unit certificates, if any, and duly
executed unit powers associated with the Terra LLC Units subject to the
Exchange, the Exchange shall be deemed to have been effected on (A) the Business
Day immediately following receipt of the applicable Election of Exchange or
(B) such later date specified in or pursuant to the applicable Election of
Exchange (such

 

4



--------------------------------------------------------------------------------

date specified in clause (A) or (B), as applicable, the “Exchange Date”), and as
promptly as practicable following the applicable Exchange Date, the Corporation
shall deliver or cause to be delivered at the offices of the then-acting
registrar and transfer agent of the Class A Common Stock or, if there is no
then-acting registrar and transfer agent of the Class A Common Stock, at the
principal executive offices of Terra LLC, the number of shares of Class A Common
Stock deliverable upon such Exchange. Terra LLC shall then deliver or cause to
be delivered such shares of Class A Common Stock to the relevant exchanging
Terra LLC Unitholder (or its designee). Notwithstanding anything herein to the
contrary, any exchanging Terra LLC Unitholder may withdraw or amend an Election
of Exchange, in whole or in part, prior to the effectiveness of the Exchange, at
any time prior to 5:00 p.m., New York City time, on the second Business Day
immediately preceding the Exchange Date (or any such later time as may be
required by applicable law) by delivery of a written notice of withdrawal to the
Corporation and to Terra LLC, specifying (1) the number of Terra LLC Units being
withdrawn, (2) the number of Terra LLC Units, if any, as to which the Election
of Exchange remains in effect and (3) if such exchanging Terra LLC Unitholder so
determines, a new Exchange Date or any other new or revised information
permitted in an Election of Exchange. On the Exchange Date, all rights of the
exchanging Terra LLC Unitholder as a holder of such Terra LLC Units shall cease
and such Terra LLC Units shall be cancelled, and Terra LLC shall issue to the
Corporation a number of Class A Units equal to the number of such Terra LLC
Units cancelled. On the Exchange Date, the exchanging Terra LLC Unitholder shall
be treated for all purposes as having become the record holder of the shares of
Class A Common Stock to be exchanged for the cancelled Terra LLC Units. In
connection with the Exchange, the Corporation shall automatically cancel shares
of Class B or B1 Common Stock, as applicable, held by the exchanging Terra LLC
Unitholder, immediately after such shares of common stock are transferred to
Terra LLC, in an amount corresponding to the number of Terra LLC Units being
exchanged in accordance with this Section 2.1. The Corporation shall take such
actions as may be required to ensure the performance by Terra LLC of its
obligations under this Section 2.1(b) and the foregoing Section 2.1(a).

(c) Terra LLC, the Corporation and the exchanging Terra LLC Unitholder shall
bear their own expenses in connection with the consummation of any Exchange,
whether or not any such Exchange is ultimately consummated, except that Terra
LLC shall bear any transfer taxes, stamp taxes or duties, or other similar taxes
in connection with, or arising by reason of, any Exchange; provided, however,
that if any shares of Class A Common Stock are to be delivered in a name other
than that of the Terra LLC Unitholder that requested the Exchange, then such
Terra LLC Unitholder and/or the person in whose name such shares are to be
delivered shall pay to Terra LLC the amount of any transfer taxes, stamp taxes
or duties, or other similar taxes in connection with, or arising by reason of,
such Exchange or shall establish to the reasonable satisfaction of Terra LLC
that such tax has been paid or is not payable.

(d) Each of the Corporation and Terra LLC covenants and agrees that it will not
take any action that would pose a material risk that Terra LLC could be treated
as a “publicly traded partnership” for U.S. federal income tax purposes.
Notwithstanding anything to the contrary herein, no Exchange shall be permitted
(and, if attempted, shall be void ab initio) if, in the opinion of legal counsel
or a qualified tax advisor to Terra

 

5



--------------------------------------------------------------------------------

LLC, such an Exchange would present a material risk that such Exchange would
cause Terra LLC to cease to be classified as a partnership or to be classified
as a “publicly traded partnership” within the meaning of Section 7704(b) of the
Code for U.S. federal income tax purposes.

(e) For the avoidance of doubt, and notwithstanding anything to the contrary
herein, a Terra LLC Unitholder shall not be entitled to Exchange Terra LLC Units
to the extent the Corporation or Terra LLC reasonably determines in good faith
that such Exchange (i) would be prohibited by applicable law or regulation,
including Applicable Securities Laws, or (ii) would not be permitted under any
other agreement between such Terra LLC Unitholder and the Corporation or its
subsidiaries (including the Terra LLC Operating Agreement).

(f) Notwithstanding anything to the contrary herein, no Terra LLC Unitholder may
directly or indirectly, sell, exchange, assign, pledge, hypothecate, mortgage,
gift, or otherwise transfer, dispose of or encumber, whether voluntary or
involuntary or by operation of law (any of the foregoing, solely for purposes of
this Section 2.1(f), a “transfer”) any of such Terra LLC Unitholder’s Terra LLC
Units (including any transfers of the equity interests of a direct or indirect
holder of Units that is classified as a partnership or disregarded entity for
U.S. federal income tax purposes) so as to cause any of such Terra LLC Units to
be treated as if they are owned by a Disqualified Person. Any such transfer, if
attempted, shall be void ab initio and instead shall be deemed an election by
such Terra LLC Unitholder, as of the date of such attempted transfer and without
any further action by such Terra LLC Unitholder, to exercise its right to
Exchange all of such Terra LLC Units as set forth in Section 2.1(a) above.

Section 2.2 Adjustment. The Exchange Rate shall be adjusted accordingly if there
is: (a) any subdivision (by any unit split, unit distribution, reclassification,
reorganization, recapitalization or otherwise) or combination (by reverse unit
split, reclassification, reorganization, recapitalization or otherwise) of the
Class A Units, Class B Units or Class B1 Units that is not accompanied by an
identical subdivision or combination of the Class A Common Stock; (b) any
subdivision (by any stock split, stock dividend or distribution,
reclassification, reorganization, recapitalization or otherwise) or combination
(by reverse stock split, reclassification, reorganization, recapitalization or
otherwise) of the Class A Common Stock that is not accompanied by an identical
subdivision or combination of the Class A Units, Class B Units or Class B1
Units; (c) (1) any issuance of shares of (x) Class A Common Stock by the
Corporation or (y) Class A Units to the Corporation that is not accompanied by
(2) the issuance of an identical number of (x) Class A Units to the Corporation
(in the case of clause (c)(1)(x)) or (y) shares of Class A Common Stock (in the
case of clause (c)(1)(y)), as applicable; or (d) (1) any issuance of (x) shares
of Class B or Class B1 Common Stock by the Corporation or (y) Class B or Class
B1 Units to SunEdison or its Permitted Transferees that is not accompanied by
(2) the issuance of an identical number of (x) Class B or Class B1 Units to
SunEdison or to any Permitted Transferee of SunEdison (in the case of clause
(d)(1)(x)) or (y) shares of Class B or Class B1 Common Stock to SunEdison or its
Permitted Transferees (in the case of clause (d)(1)(y)). If there is (i) any
reclassification, reorganization, recapitalization or other similar transaction
in which the Class A Common Stock is converted or changed into another security,
securities or other property or (ii) and any subdivision (by any split,
distribution or dividend,

 

6



--------------------------------------------------------------------------------

reclassification, reorganization, recapitalization or otherwise) or combination
(by reverse split, reclassification, recapitalization or otherwise) of such
security, securities or other property that occurs after the effective time of
such reclassification, reorganization, recapitalization or other similar
transaction, then upon any subsequent Exchange, an exchanging Terra LLC
Unitholder shall be entitled to receive the amount of such security, securities
or other property that such exchanging Terra LLC Unitholder would have received
if such Exchange had occurred immediately prior to the effective date of such
reclassification, reorganization, recapitalization or other similar transaction,
taking into account any adjustment as a result of any such subdivision (by any
split, distribution or dividend, reclassification, reorganization,
recapitalization or otherwise) or combination (by reverse split,
reclassification, recapitalization or otherwise) of such security, securities or
other property that occurs after the effective time of such reclassification,
reorganization, recapitalization or other similar transaction. For the avoidance
of doubt, if there is any reclassification, reorganization, recapitalization or
other similar transaction in which the Class A Common Stock is converted or
changed into another security, securities or other property, this Section 2.2
shall continue to be applicable, mutatis mutandis, with respect to such security
or other property. This Agreement shall apply to the Class A Units, Class B
Units or Class B1 Units held by the Corporation, SunEdison and SunEdison’s
Permitted Transferees as of the date hereof, as well as any Class A Units, Class
B Units and Class B1 Units hereafter acquired by the Corporation, SunEdison or
any of SunEdison’s Permitted Transferees. This Agreement shall apply to, mutatis
mutandis, and all references to “Class A Units,” “Class B Units” or “Class B1
Units” shall be deemed to include, any security, securities or other property of
Terra LLC which may be issued in respect of, in exchange for or in substitution
of Class A Units, Class B Units or Class B1 Units, as applicable, by reason of
any distribution or dividend, split, reverse split, combination,
reclassification, reorganization, recapitalization, merger, exchange (other than
an Exchange) or other transaction.

Section 2.3 Class A Common Stock to be Issued.

(a) If any Exchange in accordance with this Agreement is to be effected in a
manner that would require registration under Applicable Securities Laws and such
required registration has not become effective or otherwise is unavailable, upon
the request and with the reasonable cooperation of the Terra LLC Unitholder
requesting the Exchange, the Corporation shall use its commercially reasonable
efforts to promptly facilitate such Exchange pursuant to any reasonably
available exemption from such registration requirements. The Corporation shall
use its commercially reasonable efforts to list the Class A Common Stock
required to be delivered upon Exchange prior to such delivery upon each national
securities exchange or inter-dealer quotation system upon which the outstanding
Class A Common Stock may be listed or traded at the time of such delivery.

(b) The Corporation shall at all times reserve and keep available out of its
authorized but unissued Class A Common Stock, solely for the purpose of issuance
upon an Exchange, such number of shares of Class A Common Stock as shall be
deliverable upon any such Exchange; provided that nothing contained herein shall
be construed to preclude Terra LLC from satisfying its obligations in respect of
the Exchange of Terra LLC Units by delivery of Class A Common Stock which is
held in the treasury of the Corporation, in a manner consistent with the
requirements of Treasury Regulations Section 1.1032-3(c) so as to allow Terra
LLC to make such exchange without recognizing any gain or loss on the
transaction for federal income tax purposes.

 

7



--------------------------------------------------------------------------------

(c) Prior to the effective date of this Agreement, the Corporation and Terra LLC
will take all such steps as may be required to cause to qualify for exemption
under Rule 16b-3(d) or (e), as applicable, under the Exchange Act, and be exempt
for purposes of Section 16(b) under the Exchange Act, any acquisitions or
dispositions of equity securities of the Corporation (including derivative
securities with respect thereto) and any securities which may be deemed to be
equity securities or derivative securities of the Corporation for such purposes
that result from the transactions contemplated by this Agreement, by each Terra
LLC Unitholder who may reasonably be expected to be subject to the reporting
requirements of Section 16(a) of the Exchange Act with respect to the
Corporation upon the registration of any class of equity security of the
Corporation pursuant to Section 12 of the Exchange Act (with the authorizing
resolutions specifying the name of each such Terra LLC Unitholder whose
acquisition or disposition of securities is to be exempted and the number of
securities that may be acquired and disposed of by each such person pursuant to
this Agreement).

(d) If any Takeover Law (as defined below) or other similar law or regulation
becomes or is deemed to become applicable to this Agreement or any of the
transactions contemplated hereby, the Corporation or Terra LLC shall use their
commercially reasonable efforts to render such law or regulation inapplicable to
all of the foregoing.

(e) Each of the Corporation and Terra LLC covenants that all Class A Common
Stock issued upon an Exchange will, upon issuance, be validly issued, fully paid
and non-assessable, will pass to the applicable exchanging Terra LLC Unitholder
free and clear of any liens, security interests and other encumbrances other
than any such liens, security interests or other encumbrances imposed by such
exchanging Terra LLC Unitholder and will not be subject to any preemptive right
of stockholders of the Corporation or to any right of first refusal or other
right in favor of any person or entity.

(f) No Exchange shall impair the right of the exchanging Terra LLC Unitholder to
receive any distributions payable on the Terra LLC Units so exchanged in respect
of a record date that occurs prior to the Exchange Date for such Exchange. For
the avoidance of doubt, no exchanging Terra LLC Unitholder shall be entitled to
receive, in respect of a single record date, distributions or dividends both on
Terra LLC Units exchanged by such holder and on Class A Common Stock received by
such holder in such Exchange.

Each Terra LLC Unitholder acknowledges and agrees that the shares of Class A
Common Stock to be issued upon the occurrence of an Exchange in a transaction
not registered under the Securities Act will constitute “restricted securities”
as defined by Rule 144 promulgated under the Securities Act, and may not be sold
or transferred in the absence of an effective registration statement under the
Securities Act and registration or qualification under other Applicable
Securities Laws or an exemption from such registration or qualification and
certificates (or account entries in the case of book-entry securities)
evidencing shares of Class A Common Stock issued upon an Exchange may bear an
appropriate legend.

 

8



--------------------------------------------------------------------------------

Section 2.4 Withholding; Certification of Non-Foreign Status; Section 1603
Certification.

(a) If the Corporation or Terra LLC shall be required to withhold any amounts by
reason of any Federal, State, local or foreign tax rules or regulations in
respect of any Exchange, the Corporation or Terra LLC, as the case may be, shall
be entitled to take such action as it deems appropriate in order to ensure
compliance with such withholding requirements, including at its option
withholding shares of Class A Common Stock with a fair market value equal to the
minimum amount of any taxes which the Corporation or Terra LLC, as the case may
be, may be required to withhold with respect to such Exchange. To the extent
that amounts (or property) are so withheld and paid over to the appropriate
taxing authority, such withheld amounts (or property) shall be treated for all
purposes of this Agreement as having been paid (or delivered) to the appropriate
Terra LLC Unitholder.

(b) Notwithstanding anything to the contrary herein, each of Terra LLC and the
Corporation may, at its own discretion, require as a condition to the
effectiveness of an Exchange that an exchanging Terra LLC Unitholder deliver to
Terra LLC or the Corporation, as the case may be, a certification of non-foreign
status in accordance with Treasury Regulation Section 1.1445-2(b). In the event
Terra LLC or the Corporation has required delivery of such certification but an
exchanging Terra LLC Unitholder is unable to do so, Terra LLC shall nevertheless
deliver or cause to be delivered to the exchanging Terra LLC Unitholder the
Class A Common Stock in accordance with Section 2.1 of this Agreement, but
subject to potential withholding as provided in Section 2.4(a).

(c) On the last day of each calendar quarter until the earlier of (a) such time
as Terra LLC no longer is subject to potential liability for recapture of a
grant pursuant to Section 1603 of the American Recovery and Reinvestment Tax Act
of 2009, as amended, and (b) such time as which Riverstone no longer holds any
Terra LLC Units, Riverstone shall deliver to the Corporation and Terra LLC a
Section 1603 Certification in the form set forth in Exhibit C. Notwithstanding
anything to the contrary herein, each of Terra LLC and the Corporation may, at
its own discretion, require as a condition to the effectiveness of an Exchange
that Riverstone shall have delivered to the Corporation and Terra LLC such a
certificate for the applicable calendar quarter.

ARTICLE III

Section 3.1 Representations and Warranties of the Corporation and of Terra LLC.
Each of the Corporation and Terra LLC represents and warrants that (i) it is a
corporation or limited liability company duly incorporated or formed and is
existing in good standing under the laws of the State of Delaware, (ii) it has
all requisite corporate or limited liability company power and authority to
enter into and perform this Agreement and to consummate the transactions
contemplated hereby and, in the case of the Corporation, to issue the Class A
Common Stock in accordance with the terms hereof, (iii) the execution and
delivery of this Agreement by it and the consummation by it of the transactions
contemplated hereby (including, in the case of the Corporation, the issuance of
the Class A Common Stock) have been duly authorized by all necessary corporate
or limited liability company action on its part, including all

 

9



--------------------------------------------------------------------------------

actions necessary to ensure that the acquisition of shares of Class A Common
Stock pursuant to the transactions contemplated hereby shall not be subject to
any “moratorium,” “control share acquisition,” “business combination,” “fair
price” or other form of “anti-takeover laws and regulations” of any jurisdiction
that may purport to be applicable to this Agreement or the transactions
contemplated hereby (collectively, “Takeover Laws”), (iv) this Agreement
constitutes a legal, valid and binding obligation of it enforceable against it
in accordance with its terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors’ rights generally, and (v) the execution,
delivery and performance of this Agreement by it and the consummation by it of
the transactions contemplated hereby will not (A) result in a violation of its
Certificate of Incorporation or Bylaws or other organizational documents,
(B) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which it is a party, or (C) result in a
violation of any law, rule, regulation, order, judgment or decree applicable to
it or by which any property or asset of it is bound or affected, except with
respect to clauses (B) or (C) for any conflicts, defaults, accelerations,
terminations, cancellations or violations, that would not reasonably be expected
to have a material adverse effect on it or its business, financial condition or
results of operations.

Section 3.2 Representations and Warranties of the Terra LLC Unitholders. Each
Terra LLC Unitholder, severally and not jointly, represents and warrants that
(i) it is duly incorporated or formed and, to the extent such concept exists in
its jurisdiction of organization or formation, is in good standing under the
laws of such jurisdiction, (ii) it has all requisite legal capacity and
authority to enter into and perform this Agreement and to consummate the
transactions contemplated hereby, (iii) the execution and delivery of this
Agreement by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate or other entity action on the part of such
Terra LLC Unitholder, (iv) this Agreement constitutes a legal, valid and binding
obligation of such Terra LLC Unitholder enforceable against it in accordance
with its terms, except as enforcement may be limited by equitable principles or
by bankruptcy, insolvency, reorganization, moratorium, or similar laws relating
to or limiting creditors’ rights generally and (v) the execution, delivery and
performance of this Agreement by such Terra LLC Unitholder and the consummation
by such Terra LLC Unitholder of the transactions contemplated hereby will not
(A) result in a violation of the Certificate of Incorporation or Bylaws or other
organizational documents of such Terra LLC Unitholder or (B) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Terra LLC Unitholder is a party, or (C) result in a
violation of any law, rule, regulation, order, judgment or decree applicable to
such Terra LLC Unitholder, except with respect to clauses (B) or (C) for any
conflicts, defaults, accelerations, terminations, cancellations or violations,
that would not in any material respect result in the unenforceability against
such Terra LLC Unitholder of this Agreement.

 

10



--------------------------------------------------------------------------------

ARTICLE IV

Section 4.1 Additional Terra LLC Unitholders. To the extent a Terra LLC
Unitholder (including SunEdison) validly transfers any or all of its Terra LLC
Units to another person in a transaction in accordance with, and not in
contravention of, the Terra LLC Operating Agreement, then such transferee (each,
a “Permitted Transferee”) shall have the right to execute and deliver a joinder
to this Agreement, in the form of Exhibit B hereto, whereupon such Permitted
Transferee shall become a Terra LLC Unitholder hereunder; provided, however,
that such Permitted Transferee shall be subject to any restrictions on Exchange
that would have applied to the transferor. To the extent Terra LLC issues Terra
LLC Units in the future, then the holder of such Terra LLC Units shall have the
right to execute and deliver a joinder to this Agreement, substantially in the
form of Exhibit B hereto, whereupon such holder shall become a Terra LLC
Unitholder hereunder.

Section 4.2 Addresses and Notices. All notices, requests, claims, demands and
other communications hereunder shall be in writing and shall be given (and shall
be deemed to have been duly given upon receipt) by delivery in person, by
courier service, by fax, or by registered or certified mail (postage prepaid,
return receipt requested) to the respective parties at the following addresses
(or at such other address for a party as shall be as specified in a notice given
in accordance with this Section 4.2):

(a) If to the Corporation or to Terra LLC, to:

501 Pearl Drive (City of O’Fallon)

St. Peters, Missouri 63376

Attn: General Counsel

Facsimile: (866) 773-0791

(b) If to any Terra LLC Unitholder, to the address and other contact information
set forth in the records of Terra LLC from time to time.

Section 4.3 Further Action. The parties shall execute and deliver all documents,
provide all information and take or refrain from taking action as may be
necessary or appropriate to achieve the purposes of this Agreement.

Section 4.4 Binding Effect; No Third Party Beneficiaries. This Agreement shall,
from and after the Effective Time, be binding upon and inure to the benefit of
all of the parties and their successors, executors, administrators, heirs, legal
representatives and permitted assigns, including, without limitation and without
the need for an express assignment, any Permitted Transferee, provided that
nothing herein shall be deemed to permit any assignment, transfer or other
disposition of Terra LLC Units in violation of the terms of the Terra LLC
Operating Agreement or applicable law. This Agreement shall not be assignable by
the Corporation or Terra LLC without the prior written consent of SunEdison and
the Requisite Holders. In the event the Corporation or Terra LLC or any of its
successors or assigns (i) consolidates with or merges into any other person or
entity and is not the continuing or surviving corporation or entity of such
consolidation or merger or (ii) transfers all or substantially all of its
properties and assets to any person or entity, then and in either case, as a
condition to such consolidation, merger or transfer, proper provisions shall be
made such that the successors and assigns of the Corporation or Terra LLC, as
the case may be, will assume its obligations set forth in this Agreement, and

 

11



--------------------------------------------------------------------------------

this Agreement shall be enforceable against such successors and assigns. Nothing
in this Agreement, express or implied, is intended to or shall confer upon
anyone other than the parties and their respective successors and permitted
assigns any right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

Section 4.5 Severability. If any term or other provision of this Agreement is
held to be invalid, illegal or incapable of being enforced by any rule of law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions is not affected in any manner materially adverse
to any party. Upon a determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

Section 4.6 Integration. This Agreement, together with the Terra LLC Operating
Agreement, constitutes the entire agreement among the parties pertaining to the
subject matter hereof and supersedes all prior agreements and understandings
pertaining thereto.

Section 4.7 Amendment. The provisions of this Agreement may be amended,
supplemented, waived or modified only by the affirmative vote or written consent
of each of the Corporation, Terra LLC, SunEdison and the Requisite Holders;
provided, however, that no such amendment, supplement, waiver or modification
shall (i) materially alter or change any rights or obligations of any Terra LLC
Unitholders in a manner that is different or prejudicial relative to any other
Terra LLC Unitholders, without the prior written consent of at least two-thirds
(2/3) in interest of the Terra LLC Unitholders (based on the number of Terra LLC
Units held by such holders) affected in such a different or prejudicial manner
or (ii) alter, supplement or amend the Exchange Rate as adjusted from time to
time pursuant to Section 2.2 hereof (or the adjustments provided therein)
without the prior written consent of each affected Terra LLC Unitholder.
Notwithstanding the foregoing, the Corporation, Terra LLC and SunEdison, without
the consent of any Requisite Holders, may amend, supplement, waive or modify any
term of this Agreement to cure any ambiguity, mistake, defect or inconsistency
contained herein.

Section 4.8 Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach of any other covenant, duty, agreement or
condition.

Section 4.9 Arbitration; Submission to Jurisdiction; Waiver of Jury Trial.

(a) Any dispute, controversy or claim arising out of, relating to or in
connection with this Agreement or the transactions contemplated hereby
(including the validity, scope and enforceability of this arbitration provision)
shall be finally settled by arbitration. The arbitration shall take place in
Wilmington, Delaware and be conducted in accordance with the Commercial
Arbitration Rules of the American Arbitration Association (the “AAA”) then in
effect (except as they may be modified by mutual agreement of the Corporation,
Terra LLC, SunEdison and the Requisite Holders). The

 

12



--------------------------------------------------------------------------------

arbitration shall be conducted by three neutral, impartial and independent
arbitrators, who shall be appointed by the AAA, at least one of whom shall be a
retired judge or a senior partner at one of the nationally recognized
Delaware-based law firms. The arbitration award shall be final and binding on
the parties. Judgment upon the award may be entered by any court having
jurisdiction thereof or having jurisdiction over the relevant party or its
assets. The costs of the arbitration shall be borne by the Corporation.
Performance under this Agreement shall continue if reasonably possible during
any arbitration proceedings.

(b) Notwithstanding the provisions of paragraph (a), the parties hereto may
bring an action or special proceeding in any court of competent jurisdiction for
the purpose of compelling a party to arbitrate, seeking temporary or preliminary
relief in aid of an arbitration hereunder, and/or enforcing an arbitration award
and, for the purposes of this paragraph (b), each party hereto (i) expressly
consents to the application of paragraph (c) of this Section 4.9 to any such
action or proceeding and (ii) agrees that proof shall not be required that
monetary damages for breach of the provisions of this Agreement would be
difficult to calculate and that remedies at law would be inadequate.

(c) EACH PARTY HERETO IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE UNITED
STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE OR ANY DELAWARE STATE COURT,
IN EACH CASE, SITTING IN THE CITY OF WILMINGTON, DELAWARE FOR THE PURPOSE OF ANY
JUDICIAL PROCEEDING BROUGHT IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION
4.9, OR ANY JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED
ARBITRATION ARISING OUT OF OR RELATING TO OR CONCERNING THIS AGREEMENT. Such
ancillary judicial proceedings include any suit, action or proceeding to compel
arbitration, to obtain temporary or preliminary judicial relief in aid of
arbitration, or to confirm an arbitration award. The parties acknowledge that
the forum designated by this paragraph (c) have a reasonable relation to this
Agreement, and to the parties’ relationship with one another.

(d) The parties hereby waive, to the fullest extent permitted by applicable law,
any objection which they now or hereafter may have to personal jurisdiction or
to the laying of venue of any such ancillary suit, action or proceeding brought
in any court referred to in the preceding paragraph of this Section 4.9 and such
parties agree not to plead or claim the same, and agree that service of process
upon such party in any such action, suit, demand or proceeding shall be
effective if notice is given in accordance with Section 4.2.

Section 4.10 Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission or by e-mail delivery of a “.pdf” format
data file) in one or more counterparts, and by the different parties hereto in
separate counterparts, each of which when executed and delivered shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement. Copies of executed counterparts transmitted by telecopy, by
e-mail delivery of a “.pdf” format data file or other electronic transmission
service shall be considered original executed counterparts for purposes of this
Section 4.10.

 

13



--------------------------------------------------------------------------------

Section 4.11 Tax Treatment. This Agreement shall be treated as part of the
partnership agreement of Terra LLC as described in Section 761(c) of the Code
and Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury Regulations
promulgated thereunder. Each party hereto agrees to report each Exchange for
U.S. federal income tax purposes as a taxable sale or exchange of Class B or
Class B1 Units by the applicable Terra LLC Unitholder in exchange for Class A
Common Stock (in conjunction with the cancellation of Class B or Class B1 Common
Stock, as applicable) and no party shall take a contrary position on any U.S.
federal, state or local income tax return: (i) except as otherwise required by a
“determination” as defined in Section 1313 of the Code, or (ii) unless such
party provides a written opinion by a nationally recognized accounting or law
firm, which opinion is reasonably satisfactory to both SunEdison and Terra LLC,
that such Exchange should not be treated as a taxable sale or exchange for
federal income tax purposes.

Section 4.12 Specific Performance. The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to
specific performance of the terms and provisions hereof, in addition to any
other remedy to which they are entitled at law or in equity.

Section 4.13 Independent Nature of Terra LLC Unitholders’ Rights and
Obligations. The obligations of each Terra LLC Unitholder hereunder are several
and not joint with the obligations of any other Terra LLC Unitholder, and no
Terra LLC Unitholder shall be responsible in any way for the performance of the
obligations of any other Terra LLC Unitholder hereunder. The decision of each
Terra LLC Unitholder to enter into to this Agreement has been made by such Terra
LLC Unitholder independently of any other Terra LLC Unitholder. Nothing
contained herein, and no action taken by any Terra LLC Unitholder pursuant
hereto, shall be deemed to constitute an action of the Terra LLC Unitholders as
a partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Terra LLC Unitholders are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated hereby and the Corporation acknowledges that the Terra LLC
Unitholders are not acting in concert or as a group, and the Corporation will
not assert any such claim, with respect to such obligations or the transactions
contemplated hereby.

Section 4.14 Applicable Law. This Agreement shall be governed by, and construed
in accordance with, the law of the State of Delaware.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

TERRAFORM POWER, INC. By:  

/s/ Sebastian Deschler

Name:   Sebastian Deschler Title:   Senior Vice President, General Counsel and
Secretary   TERRAFORM POWER, LLC By:  

/s/ Sebastian Deschler

Name:   Sebastian Deschler Title:   General Counsel SUNEDISON, INC. By:  

/s/ Brian Wuebbels

Name:   Brian Wuebbels Title:   Executive Vice President and Chief Financial
Officer  

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

ELECTION OF EXCHANGE

TerraForm Power, Inc.

TerraForm Power, LLC

501 Pearl Drive (City of O’Fallon)

St. Peters, Missouri 63376

Attn: General Counsel

Reference is hereby made to the Exchange Agreement, dated as of July 23, 2014
(as amended, the “Exchange Agreement”), by and among TerraForm Power, Inc., a
Delaware corporation, TerraForm Power, LLC, a Delaware limited liability
company, SunEdison, Inc., a Delaware corporation, and the other Persons from
time to time party thereto (as Terra LLC Unitholders). Capitalized terms used
but not defined herein shall have the meanings given to them in the Exchange
Agreement.

The undersigned Terra LLC Unitholder hereby transfers to Terra LLC for
cancellation, the number of Terra LLC Units set forth below in Exchange for
shares of Class A Common Stock to be issued in its name as set forth below, as
set forth in the Exchange Agreement. [The foregoing transfers shall be
[effective as of                     ][and][conditioned upon satisfaction of the
following conditions:     .]1

 

Legal Name of Terra LLC Unitholder:  

 

Address:  

 

Number of Terra LLC Units to be Exchanged:  

 

The undersigned hereby represents and warrants that (i) the undersigned has full
legal capacity to execute and deliver this Election of Exchange and to perform
the undersigned’s obligations hereunder; (ii) this Election of Exchange has been
duly executed and delivered by the undersigned and is the legal, valid and
binding obligation of the undersigned enforceable against it in accordance with
the terms thereof or hereof, as the case may be, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and the availability of equitable remedies; (iii) the Terra LLC Units subject to
this Election of Exchange are being transferred free and clear of any pledge,
lien, security interest, encumbrance, equities or claim; (iv) no consent,
approval, authorization, order, registration or qualification of any third party
or with any court or governmental agency or body having jurisdiction over the
undersigned or the Terra LLC Units subject to this Election of Exchange is
required to be obtained by the

 

1 

Insert Exchange Date and/or contingency, if applicable.

 

Exhibit A-1



--------------------------------------------------------------------------------

undersigned for the transfer of such Terra LLC Units; and (v) the undersigned is
the record holder of shares of Class B or Class B1 Common Stock, as applicable,
in an amount equal to at least the number of Terra LLC Units subject to this
Election of Exchange and will retain ownership of such minimum number of shares
of Class B or Class B1 Common Stock, as applicable, through the Exchange Date.

The undersigned hereby irrevocably constitutes and appoints any officer of the
Corporation or Terra LLC as the attorney of the undersigned, with full power of
substitution and resubstitution in the premises, to do any and all things and to
take any and all actions that may be necessary to (i) transfer to Terra LLC
(A) for cancellation by Terra LLC, the Terra LLC Units subject to this Election
of Exchange and (B) for cancellation by the Corporation, the number of shares of
Class B or Class B1 Common Stock, as applicable, equal to the number of Terra
LLC Units subject to this Election and Exchange (which such common stock will be
cancelled immediately thereafter by the Corporation) and (ii) deliver to the
undersigned the shares of Class A Common Stock to be delivered in Exchange for
such Terra LLC Units.

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Election of Exchange to be executed and delivered by the undersigned or by its
duly authorized attorney.

 

Name:  

 

Dated:  

 

 

Exhibit A-2



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

JOINDER AGREEMENT

This Joinder Agreement (“Joinder Agreement”) is a joinder to the Exchange
Agreement, dated as of [            ], 201[    ] (as amended, the “Exchange
Agreement”), by and among TerraForm Power, Inc., a Delaware corporation,
TerraForm Power, LLC, a Delaware limited liability company, SunEdison, Inc., a
Delaware corporation, and the other Persons from time to time party thereto (as
Terra LLC Unitholders). Capitalized terms used but not defined in this Joinder
Agreement shall have their meanings given to them in the Exchange Agreement.
This Joinder Agreement shall be governed by, and construed in accordance with,
the law of the State of Delaware. In the event of any conflict between this
Joinder Agreement and the Exchange Agreement, the terms of this Joinder
Agreement shall control.

The undersigned hereby joins and enters into the Exchange Agreement having
acquired Terra LLC Units. By signing and returning this Joinder Agreement to the
Corporation and to Terra LLC, the undersigned (i) accepts and agrees to be bound
by and subject to all of the terms and conditions of and agreements of a holder
of Terra LLC Units contained in the Exchange Agreement, with all attendant
rights, duties and obligations of a Terra LLC Unitholder thereunder and
(ii) makes each of the representations and warranties of a Terra LLC Unitholder
set forth in Section 3.2 of the Exchange Agreement as fully as if such
representations and warranties were set forth herein. The parties to the
Exchange Agreement shall treat the execution and delivery hereof by the
undersigned as the execution and delivery of the Exchange Agreement by the
undersigned and, upon receipt of this Joinder Agreement by the Corporation and
by Terra LLC, the signature of the undersigned set forth below shall constitute
a counterpart signature to the signature page of the Exchange Agreement.

 

Name:   

 

Address for Notices    With copies to:

 

  

 

 

  

 

 

  

 

Attention:  

 

  

 

 

Exhibit B-1



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF]

SECTION 1603 CERTIFICATION

 

Exhibit C-1



--------------------------------------------------------------------------------

Form of 1603 Certificate

GENERAL PARTNER CERTIFICATE

Dated as of [            ], 2014

The undersigned, an Authorized Person of [                    ], a Delaware
limited liability company, the sole member of [                    ] and the
general partner of [                    ], in connection with that certain legal
opinion to be delivered by [Opinion Issuer] to [Riverstone Entity] dated as of
the date hereof relating to the ownership of a [wind/solar] generation facility
[to be constructed] in [location] (the “Project”), does hereby certify the
following as of the date hereof:

Riverstone Entity Structure

[                    ] is the general partner of [                    ].
[                    ] is a Delaware limited liability company taxable as a
corporation for U.S. federal income tax purposes.

The limited partners of [                    ] are as follows: [list of limited
partners].

[                    ] Structure

[                    ] is the general partner of [                    ].

The limited partners of [                    ] are: [list of limited partners].

[                    ] is a Delaware limited partnership taxable as a
corporation for U.S. federal income tax purposes.

[                    ] is a Delaware limited partnership taxable as a
corporation for U.S. federal income tax purposes.

[                    ] is a Delaware limited partnership taxable as a
corporation for U.S. federal income tax purposes.

[                    ] is a Delaware limited partnership taxable as a
corporation for U.S. federal income tax purposes.

The general partner of [                    ] is [                    ]. The
sole limited partner of [                    ] is [                    ]. The
general partner of [                    ] is [                    ]. Each
limited partner of [                    ] is an individual or an entity that is
taxable as a corporation for U.S. federal income tax purposes and each limited
partner is subject to U.S. tax on its distributive share of the income from the
Project.

[                    ] Structure

The sole limited partner of [                    ] is [                    ], a
Delaware limited partnership, which is taxable as a corporation for U.S. federal
income tax purposes. [                    ] is the general partner of
[                    ].

[                    ] Structure

Each limited partner of [                    ] is an individual, a trust
established by an individual whose sole beneficiaries are individual family
members or their estates, or an entity that is taxable as a corporation for U.S.
federal income tax purposes and each limited partner is subject to U.S. tax on
its distributive share of the income from the Project. [                    ] is
the general partner of [                    ] and is taxable as a partnership
for U.S. federal income tax purposes. [                    ] is the sole member
of [                    ]. Each member of [                    ] is an

 

20



--------------------------------------------------------------------------------

individual or an entity that is taxable as a corporation for U.S. federal income
tax purposes, and each member is subject to U.S. tax on its distributive share
of the income from the Project.

[                    ] Structure

[                    ] is the general partner of [                    ].
[                    ] is the sole member of [                    ].

The sole limited partner of [                    ] is [                    ].
The general partner of [                    ] is [                    ], and the
limited partners of [                    ] are [                    ] and
[                    ].

The sole member of [                    ] is [                    ].

The general partner of [                    ] is [                    ], which
is taxable as a partnership for U.S. federal income tax purposes. Each
shareholder of [                    ] is an individual or an entity that is
taxable as a corporation for U.S. federal income tax purposes, and each limited
partner is subject to U.S. tax on its distributive share of the income from the
Project.

Each limited partner of [                    ] is an individual or an entity
this is taxable as a corporation for U.S. federal income tax purposes, and each
limited partner is subject to U.S. tax on its distributive share of the income
from the Project.

IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of the date
first above written.

 

[                                         ] By:  

 

  [                                         ]   Authorized Person

 

21